Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the filing of 1-15-2021. Claims 1-14 are pending and have been considered below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6, 8, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringel et al. (“Ringel” 20050183035 A1) in view of Nakajima et al. (“Nakajima” 20070143690 A1), Maruyama et al. (“Maruyama” 20050183023 A1), Patel et al. (“Patel” 9514333 B1) and Xu et al. (“Xu” 20120076414 A1). 
Claim 1: Ringel discloses a content displaying method comprising: displaying a plurality windows allocated to each of a plurality of users on a touch panel (Figure 4, abstract and Paragraph 18); 
Obtaining pieces of content based on user inputs of each of the plurality of users (Paragraph 57; inputs to menu such as bookmarks made by user);
displaying the pieces of content input from each of the plurality of users on each of the plurality windows allocated to the plurality of users (Figure 4; Paragraphs 18 and 29; user inputs on document among private window);
Ringel does not explicitly disclose displaying at least one thumbnail corresponding to each of the plurality of users on each of the plurality of windows; and wherein the displaying of the at least one thumbnail comprises displaying all of the pieces of content displayed on all of the plurality of windows in each of the at least one thumbnail.  
Nakajima is provided to disclose a shared computer with a plurality of windows, further a thumbnail image provides a representation of all the computers content including windows’ in which users are interacting with (Figures 3 and 7 and 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way and provide a thumbnail presentation with content of windows in Ringel as taught by Nakajima. One would have been motivated to provide the arrangement as an enhanced method of feedback and screen management while still providing available information in Ringel’s public viewable space.  
Additionally, Maruyana is disclosed because it also provides a shared computing device with a shared information space, which could display information of all the users of the device (Figure 9a, abstract and Paragraph 79). The functionality provides explicit capability where users can display all their information from their screen to a shared space. This information could be incorporated with the thumbnail features of the modified Ringel to ensure that information found in the window could include all the users content.  
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way and provide a shared space presentation with content of the windows from each user in Ringel as taught by Maruyana. One would have been motivated to provide the arrangement as an enhanced method of feedback and presentation functionality that ensures each users content can be viewed by others if needed.
Nakajima discloses an obscured display capability (Figure 6:602) but may not explicitly disclose wherein the displaying of the at least one thumbnail corresponding to each of the plurality of users comprises displaying all of the pieces of content excluding a private information which is obtained from another user.
Patel is provided to disclose a shared computer with a plurality of windows, further content of a shared window is displayed while excluding private information from another user (Figure 2; Column 2, Lines 1-21). The ability to obscure information based on privacy could be incorporated with the blacked out features of the modified Ringel as taught by Nakajima.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way and provide obscured private content in the windows in Ringel as taught by Patel. One would have been motivated to provide the functionality because it allows access to additional users, while protecting a user’s privacy ensuring a secure experience in Ringel’s public viewable spaces.  
Ringel also does not explicitly disclose wherein the displaying of the at least one thumbnail comprises summarizing a piece of content, of the pieces of content, based on a font size of the piece of content in a window, of the plurality of windows, being less than a threshold, and displaying the piece of content in summarized form in each of the at least one thumbnail. 
Xu is provided to disclose a summarization of content in a thumbnail, the system considers font size when making the thumbnail summarization (abstract, Paragraphs 18, 76 and 82-83). The ability to summarize information based on criterion could be incorporated with the presentation features of the modified Ringel.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way and provide summarized content in the windows in Ringel as taught by Xu. One would have been motivated to provide the functionality because the snippets allow for broader information access without over burdening screen real estate.  
Claim 3: Ringel, Nakajima, Maruyana, Patel and Xu disclose a content displaying method of claim 1, wherein the displaying of the at least one thumbnail comprises displaying the pieces of content in the at least one thumbnail by adjusting directions of the pieces of content displayed in the at least one thumbnail according to respective directions of the plurality of windows (Nakajima: Figures 2 and 3; content adjusted for the window 2:204; Paragraphs 11-12). 
Claim 4: Ringel, Nakajima, Maruyana, Patel and Xu disclose a content displaying method of claim 1, wherein the displaying of the at least one thumbnail comprises omitting a redundant area when the pieces of content are displayed in the at least one thumbnail and displaying the pieces of content in the at least one thumbnail by adjusting positions and sizes of the pieces of content (Nakajima: Figure 7; scaled down view with positions adjusted and content presented once Paragraphs 11-12).
Claim 6: Ringel, Nakajima, Maruyana, Patel and Xu disclose a content displaying method of claim 1, wherein the displaying of the at least one thumbnail further comprises, when the pieces of content are updated, displaying the updated pieces of content in the at least one thumbnail (Nakajima: Figures 3 and 7; shows new information provided with the information in area 204).
Claim 8 is similar in scope to claim 1 and therefore rejected under the same rationale. 
Claim 10 is similar in scope to claim 3 and therefore rejected under the same rationale. 
Claim 11 is similar in scope to claim 4 and therefore rejected under the same rationale. 
Claim 13 is similar in scope to claim 6 and therefore rejected under the same rationale. 

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringel et al. (“Ringel” 20050183035 A1), Nakajima et al. (“Nakajima” 20070143690 A1), Maruyama et al. (“Maruyama” 20050183023 A1),  Patel et al. (“Patel” 9514333 B1) and Xu et al. (“Xu” 20120076414 A1) in further view of Crawford et al. (“Crawford” 20070213116 A1).
Claim 2: Ringel, Nakajima, Maruyana, Patel and Xu disclose a content displaying method of claim 1, but may not explicitly disclose wherein the displaying of the at least one thumbnail comprises displaying the pieces of content in the at least one thumbnail by designating positions of the pieces of content according to positions of the plurality of users. Crawford is provided to disclose content at positions according to a user location (Figure 4 and Paragraph 68).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way and provide the location arrangement in Ringel as taught by Crawford. One would have been motivated to provide the arrangement as an enhanced method of feedback better illustrating users’ orientation.  
Claim 9 is similar in scope to claim 2 and therefore rejected under the same rationale. 
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringel et al. (“Ringel” 20050183035 A1), Nakajima et al. (“Nakajima” 20070143690 A1), Maruyama et al. (“Maruyama” 20050183023 A1), Patel et al. (“Patel” 9514333 B1) and Xu et al. (“Xu” 20120076414 A1) in further view of Apted (20100241979 A1). 
Claim 5: Ringel, Nakajima, Maruyana, Patel and Xu disclose a content displaying method of claim 1, discloses further comprising enlarging the at least one thumbnail into areas adjacent to the at least one thumbnail according to inputs of the users (Nakajima: Figure 3:302 and Paragraph 32; enlarged content). Apted is also provided to disclose a thumbnail (scaled down content) that is enlarged from an area according to a user input (Figure 2 and Paragraph 59). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way and provide an enlargement capability through user input in Ringel as taught by Apted. One would have been motivated to provide an enlargement capability as a way for a user to explicitly request more detailed information thereby improving operability and user experience.
Claim 12 is similar in scope to claim 5 and therefore rejected under the same rationale. 
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringel et al. (“Ringel” 20050183035 A1), Nakajima et al. (“Nakajima” 20070143690 A1), Maruyama et al. (“Maruyama” 20050183023 A1), Patel et al. (“Patel” 9514333 B1) and Xu et al. (“Xu” 20120076414 A1) in further view of in further view of Camiel (20100207888 A1). 
Claim 7: Ringel, Nakajima, Maruyana, Patel and Xu disclose a content displaying method of claim 1, but do not explicitly disclose further comprising, when an object is detected on the touch panel and the pieces of content are covered by the object, rearranging and displaying the pieces of content on areas other than an area occupied by the object. Camiel is disclosed to provide a display functionality that rearranges content when an object obscures it (Figure 1c and Paragraph 35). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a known technique to improve similar devices in the same way and provide the rearrangement capability in Ringel as taught by Camiel. One would have been motivated to provide the functionality as a way to better manage screen real-estate thereby providing improved user interaction.
Claim 14 is similar in scope to claim 7 and therefore rejected under the same rationale. 

Response to Arguments

Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Xu provides a thumbnail based on certain criteria including font size. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tse et al. 20100083109 A1; Display screen with multiple user interactive inputs


Applicant’s amendments necessitated the new ground(s) of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHERROD L KEATON/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        1-28-2021